UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) September 15, 2011 VIRTUAL PIGGY, INC, (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 333-152050 35-2327649 (Commission File Number) (IRS Employer Identification No.) 15 West Highland Avenue Philadelphia, PA (Address of Principal Executive Offices) (Zip Code) (215) 247-5500 (Registrant’s Telephone Number, Including Area Code) Moggle, Inc. 15 West Highland Avenue Philadelphia, PA 19118 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On September 15, 2011, Virtual Piggy, Inc. (the “Company”) issued a press release announcing that effective September 14, 2011, the Company’s common stock commenced trading on the OTC Bulletin Board under the symbol VPIG. The Company’s common stock previously traded on the OTC Bulletin Board under the symbol MMOG. The press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. 2 Item 9.01 Financial Statements and Exhibits. (c)Exhibits.The following exhibits are filed with this report: Exhibit No. Description of Exhibit Press release dated September 15, 2011 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MOGGLE, INC. Date:September 16, 2011 By: /s/ Ernest Cimadamore Ernest Cimadamore Chief Executive Officer 4 EXHIBIT INDEX Exhibit No. Description of Exhibit Press release dated September 15, 2011 5
